Case 2:20-cv-00030-JRG Document 43 Filed 06/26/20 Page 1 of 4 PageID #: 2804



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      MARSHALL DIVISION


HUAWEI TECHNOLOGIES CO. LTD.,

                    Plaintiff,

          v.

VERIZON COMMUNICATIONS, INC.,                   C.A. 2:20-cv-00030-JRG
VERIZON BUSINESS NETWORK
SERVICES, INC., VERIZON ENTERPRISE              JURY
SOLUTIONS, LLC, CELLCO
PARTNERSHIP D/B/A VERIZON
WIRELESS, INC., VERIZON DATA
SERVICES LLC, VERIZON BUSINESS
GLOBAL LLC, VERIZON SERVICES
CORP., AND VERIZON PATENT AND
LICENSING INC.

                    Defendants.


VERIZON BUSINESS NETWORK
SERVICES, INC., CELLCO PARTNERSHIP
D/B/A VERIZON WIRELESS, VERIZON
DATA SERVICES LLC, VERIZON
BUSINESS GLOBAL LLC, VERIZON
SERVICES CORP., AND VERIZON
PATENT AND LICENSING INC.

                    Counterclaim-Plaintiffs,

          v.

HUAWEI TECHNOLOGIES CO. LTD.,
HUAWEI TECHNOLOGIES USA, INC.,
AND FUTUREWEI TECHNOLOGIES INC.

                    Counterclaim-Defendants.




01980-00150/12211424.1
Case 2:20-cv-00030-JRG Document 43 Filed 06/26/20 Page 2 of 4 PageID #: 2805



          JOINT MOTION FOR ENTRY OF ORDER REGARDING E-DISCOVERY

          In accordance with the Court’s Order dated June 10, 2020 (Dkt. 37), Plaintiff Huawei

Technologies Co. Ltd., Defendants Verizon Communications Inc., Verizon Business Network

Services, Inc., Verizon Enterprise Solutions, LLC, CellCo Partnership d/b/a Verizon Wireless,

Inc., Verizon Data Services, LLC, Verizon Business Global, LLC, Verizon Services Corp., and

Verizon Patent and Licensing Inc., and Counterclaim-Defendants Huawei Technology Co. Ltd.,

Huawei Technologies USA, Inc., and Futurewei Technologies Inc. (collectively, the “Parties”),

move for entry of the attached Order Regarding E-Discovery.



Dated: June 26, 2020                          Respectfully submitted,
                                              By: /s/ Deron R. Dacus
                                                  Charles Verhoeven
                                                  charlesverhoeven@quinnemanuel.com
                                                  Brian Mack
                                                  brianmack@quinnemanuel.com
                                                  QUINN EMANUEL URQUHART & SULLIVAN
                                                  50 California Street, 22nd Floor
                                                  San Francisco, California 94111-4788
                                                  Telephone: 415-875-6600
                                                  Fax: 415-875-6700

                                                   Patrick Curran
                                                   patrickcurran@quinnemanuel.com
                                                   QUINN EMANUEL URQUHART & SULLIVAN
                                                   111 Huntington Ave, Suite 520
                                                   Boston, Massachusetts 02199
                                                   Telephone: 617-712-7100
                                                   Fax: 617-712-7200

                                                   Deepa Acharya
                                                   deepaacharya@quinnemanuel.com
                                                   QUINN EMANUEL URQUHART & SULLIVAN
                                                   1300 I Street NW, Suite 900
                                                   Washington, D.C. 20005
                                                   Telephone: 202-538-8000
                                                   Fax: 202-538-8100




01980-00150/12211424.1
Case 2:20-cv-00030-JRG Document 43 Filed 06/26/20 Page 3 of 4 PageID #: 2806



                                      Deron R. Dacus
                                      State Bar No. 00790553
                                      The Dacus Firm, P.C.
                                      821 ESE Loop 323, Suite 430
                                      Tyler, TX 75701
                                      Phone: (903) 705-1117
                                      Fax: (903) 581-2543
                                      ddacus@dacusfirm.com


                                      Attorneys for Verizon Communications Inc.,
                                      Verizon Business Network Services, Inc.,
                                      Verizon Enterprise Solutions, LLC, Cellco
                                      Partnership D/B/A Verizon Wireless, Verizon
                                      Data Services LLC, Verizon Business Global
                                      LLC, Verizon Services Corp., and Verizon
                                      Patent and Licensing Inc.


                                      /s/ Justin Nemunaitis
                                      Bradley W. Caldwell
                                      Texas Bar No. 24040630
                                      Email: bcaldwell@caldwellcc.com
                                      Jason D. Cassady
                                      Texas Bar No. 24045625
                                      Email: jcassady@caldwellcc.com
                                      John Austin Curry
                                      Texas Bar No. 24059636
                                      Email: acurry@caldwellcc.com
                                      Justin Nemunaitis
                                      Texas Bar No. 24065815
                                      Email: jnemunaitis@caldwellcc.com
                                      CALDWELL CASSADY CURRY P.C.
                                      2121 N. Pearl St., Suite 1200
                                      Dallas, Texas 75201
                                      Telephone: (214) 888-4848

                                      Gregory P. Love
                                      Texas Bar No. 24013060
                                      greg@lovetrialfirm.com
                                      LOVE LAW FIRM
                                      P.O. Box 948
                                      Henderson, Texas 75653
                                      Telephone: (903) 212-4444




01980-00150/12211424.1
Case 2:20-cv-00030-JRG Document 43 Filed 06/26/20 Page 4 of 4 PageID #: 2807



                                                Attorneys for Plaintiff Huawei Technologies Co.
                                                Ltd., and Counterclaim Defendants Huawei
                                                Technologies USA, Inc., and Futurewei
                                                Technologies, Inc.



                                CERTIFICATE OF SERVICE

        The undersigned certifies that on this 26th day of June, 2020, all counsel of record who
are deemed to have consented to electronic service are being served with a copy of this document
through the Court’s CM/ECF system under Local Rule CV-5(a)(3). Any other counsel of record
will be served by a facsimile transmission and/or first class mail.

                                                /s/ Deron R. Dacus
                                                Deron R. Dacus




01980-00150/12211424.1
